Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  Claims 5 and 7 recite"…transmit as shipping label to the departure location..." Examiner suggests revising the claim to read "transmit a shipping label to the departure location..."  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites, “The system of claim 5, wherein the at least one item in the at least one package is laundry to be cleaned, streamed. or ironed.” Examiner suggests revising the claim to read: “The system of claim 5, wherein the at least one item in the at least one package is laundry to be cleaned, steamed, or ironed.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 7 recites the limitation "The system of claim 6, wherein the shipping manager is further configured to:" in the preamble of claim 7, but claim 6 upon which claim 7 depends, and claim 5 which upon claim 6 depends fails to claim a shipping manager.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, Examiner shall interpret “the shipping manager” as the “shipment server” of claim 5.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 9  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an item transport management system configured to: receive a pick up request, transmit a service shipping label. Upon considering the broadest reasonable interpretation of the claim, the claim recites certain business relations, and the managing of relationships or interactions between people, which are certain methods of organizing human activity per MPEP  2106.04(a)(2)(II)(B-C).
 Claim 1 recites only the following additional elements: one server having a processor and a client device. This judicial exception is not integrated into a practical application because the server having a processor and client device are merely configured to perform the abstract idea. In other words the claim recites the server having a processor and a client device at a high level of generality and describe them only as tools to perform the abstract idea. As these additional generic 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. TClaim 1 is therefore ineligible as it is directed to an abstract idea. 
The dependent claims have been given the full two-part analysis. Claims 2- 4 recite an abstract idea for the same reasons outlined above for claim 1. Furthermore claims 2 – 4 merely narrow the abstract idea and recite no further additional elements. Therefore claims 2 – 4 are unable to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea and are also ineligible. 
Claim 5 recites an ad hoc auxiliary item Upon considering the broadest reasonable interpretation of the claim, the claim recites certain business relations, and the managing of relationships or interactions between people, which are certain methods of organizing human activity per MPEP  2106.04(a)(2)(II)(B-C). 
Claim 5 recites only the following additional elements: a central server having a processor, a shipment server, and a client device. This judicial exception is not integrated into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The at least one server having a processor and client device considered separately and in combination do not add significantly more to the exception because as stated above they are generic computer elements recited at a high level of generality as tools to implement the abstract idea. As such they fail to impose any meaningful limitations that would contribute an inventive concept to the claim. Claim 5 is therefore ineligible as it is directed to an abstract idea. 
The dependent claims have been given the full two-part analysis. Claims 6- 9 recite an abstract idea for the same reasons outlined above for claim 1. Furthermore claims 6 – 9 merely narrow the abstract idea and recite no further additional elements. Therefore claims 6 – 9 are unable to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea and are also ineligible.
 Examiner notes that claim 7 recites “wherein the shipping manager is further configured to…” and was rejected under 35 U.S.C. 112 for lack of antecedent basis. For the purpose of the 35 U.S.C. 101 analysis of claim 7, the examiner does not treat the shipping manager as a further additional element, but rather the examiner regards the shipping manager to be the same additional 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 4 are rejected under 35 U.S.C. 102(a) (1) and 102(a)(2) as being anticipated by 2017/0140183 (Rinehart). Rinehart which discloses at least one server having a processor (Fig. 3, para 35) configured to: 
Claim 1
 receive a pick up request from a client device to pick up at least one package, the pick-up request including at least a departure location and at least one service request to service at least one item in the at least one package (See, para 2 (receiving a second request, from the user device associated with the user account, to pick up the first object from the first location at a pick-up time. And, in response to the second request: sending a second request to a second shipper to pick up the transitory storage from the first location and return it to the fixed storage location.) 
See alternatively, para 60, (User uses an app on a smart phone (an example of the user device) to make a request for delivery of certain objects in the fixed storage in the transitory storage to New York City by October 25. The user provides a hotel and or a hotel address in New York City. The storage enclosure is a storage enclosure near Los Angeles, Calif. Before the trip the user sends personal objects to the storage enclosure that are stored in the fixed storage associated with the user’s Unique Address); (See, para 71, stating, “Once the correct sized transitory storage is determined for a set of objects in the fixed storage associated with the Unique Address, the same sized transitory storage can be used for each time the user wants to ship the same objects” which shows that the same transitory storage is used for a particular client.) 
See alternatively, para 34, disclosing a request to become a storage concierge user which involves requesting a welcome kit containing a transitory storage container whereby user’s personal belongings may be picked-up and transported to a storage enclosure for servicing and storage. 
See, alternatively, para 78, which discloses that a user may also request that the concierge have their items picked up from one storage location and transported to a different storage location. 
Examiner interprets that each of these disclosures, (showing the user requesting a welcome kit to become a storage concierge user so that personal items may be picked up from the customer’s location and stored and laundered at a 
transmit a service shipping label to the departure location, the service shipping label being used to direct the package to a service location (- See, para 54 At that time or optionally a later time prior to pick up , label information such as label format and parcel number is communicated to transitory storage which displays properly formatted label information on the dynamic display – para 60; Transitory storage is considered a bag or luggage – para 54; Screen on transitory storage is used to display routing information such as parcel label for shipping; See, also Fig. 4A  ). (See also, para 35, showing that the computer system is configured to transmit data including shipping labels between user devices, third party service providers, shippers storage enclosures and transitory storage: “The internet transmit data (e.g., data packets) between the logistics server, user devices, service providers, shippers , storage enclosures, and/or transitory storage.”)

Claim 2
wherein the pick-up request includes the service location; (User sends objects to a fixed storage provided by a storage concierge at a unique address – para 33; The user is allowed to select locations to send the transitory storage - para 50; See also para 78)
Claim 3
Wherein the pickup request includes a criterion for use in selecting the service location ( See, para 78 disclosing a pick up request from a fixed storage departure location, to move transitory storage to a different location or otherwise change routing of transitory storage ) Examiner interprets that user’s request to move to a different location or otherwise change routing meets the broadest reasonable interpretation for the limitation of a criterion for selecting a service location. 
Claim 4
wherein the processor is configured to transmit a return shipping label to the service location, the return shipping label being used to direct the package to a return location, the return location being different than the departure location and the service location. (See para 63, The storage concierge sends the transitory storage back to the storage enclosure…The logistics engine also directs these objects to the user’s fixed storage associated with the user’s Unique Address; See also para 2 discussing sending request to shipper to pick up transitory storage and return it to fixed storage location; See also Fig 7; See para 60, at that time or optionally at a later time prior to pick-up, communicates label information such as label format and parcel number to the transitory storage which displays properly formatted label information on the dynamic display. See also, para 78)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5- 7 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart in view of US Patent Pub 2017/0220966 (Wang). 
Claim 5
Rinehart teaches a central server having a processor (Fig. 3, para 35) configured to
receive a pick up request from a client device to pick up at least one package, the pick-up request including at least a departure location and at least one service request to service at least one item in the at least one package (See, para 2 receiving a second request, from the user device associated with the user account, to pick up the first object from the first location at a pick-up time. And, in response to the second request: sending a second request to a second shipper to pick up the transitory storage from the first location and return it to the fixed storage location.) 
See alternatively, para 60, (User uses an app on a smart phone (an example of the user device) to make a request for delivery of certain objects in the fixed storage in the transitory storage to New York City by October 25. The user provides a hotel and or a hotel address in New York City. The storage enclosure is a storage enclosure near Los Angeles, Calif. Before the trip the user sends personal objects to the storage enclosure that are stored in the fixed storage associated with the user’s Unique Address); See also paragraphs 62-63; (See, para 71, stating, “Once the correct sized transitory storage is determined for a set of objects in the fixed storage associated with the Unique Address, the same sized transitory storage can be used for each time the user wants to ship the same objects” which shows that the same transitory storage is used for a particular client.) 
See alternatively, para 34, disclosing a request to become a storage concierge user which involves requesting a welcome kit containing a transitory storage container whereby user’s personal belongings may be picked-up and transported to a storage enclosure for servicing and storage. 
See, alternatively, para 78, which discloses that a user may also request that the concierge have their items picked up from one storage location and transported to a different storage location. 
Examiner interprets that each of these disclosures, (showing the user requesting a welcome kit to become a storage concierge user so that personal items may be picked up from the customer’s location and stored and laundered at a storage enclosure, showing the user requesting pick up from a storage enclosure and delivery at a first location such as a hotel , requesting pick up from a first location such as a hotel and return to fixed storage within a storage enclosure, and having their items picked up from one storage enclosure and delivered to another storage enclosure all meet the limitations of claim 1. 
Determine a first destination address based on the at least one service request. (User sends objects to a fixed storage provided by a storage concierge at a unique address – para 33; The user is allowed to select locations to send the transitory storage - para 50); User device provide preferences – para 64; Typically storage enclosure for a user’s fixed storage will be determined to be the one most proximate to an area most frequently traveled to by the user. See also Fig. 6 and paragraph 56; in some embodiments the user provides a sequence or partial sequence of destinations, an itinerary, a partial destination such as a city but not a specific location within the city, or other destination-related information. – para 44; )
Transmit a shipping label to the departure location, the shipping label including the first destination address. (At that time or optionally a later time prior to pick up , label information such as label format and parcel number is communicated to transitory storage which displays properly formatted label information on the dynamic display – para 60; Transitory storage is considered a bag or luggage – para 54; Screen on transitory storage is used to display routing information such as parcel label for shipping- para 54; See, Fig. 4A; ) After receiving the kit the user returns the kit with the objects the user wants the storage concierge to store included. - para 34). Examiner interprets receiving the welcome kit to mean that the user receives the transitory storage (luggage or bag) with shipping label thereon. See, DUFL How it Works, stating DUFL will send you a large suitcase to fill with the clothes you typically wear on the road, with the app, simply schedule DUFL to come and retrieve the bag and deliver it to the DUFL warehouse. See, MPEP 2131.01 (stating that an extra reference or evidence can be used to prove that the primary reference contains an enabled disclosure and to show an inherent characteristic of the thing taught by the primary reference).
Transmit a first pick-up notification to a shipping server, the first pick-up notification including at least the first destination address (User interface transfers delivery request to logistics engine. Logistics engine schedules with FedEx for pickup from storage enclosure. Logistic engine provides instruction to storage enclosure to prepare for pickup by FedEx. – para 60; See Fig. 1 references 166 showing shipping servers)
Rinehart does not teach, but Wang teaches:
 determining a first charge amount based on the departure location, the first destination address, and the at least one service request (In order for the system to generate an estimated price, it needs at least a pickup location and drop off location or destination location, whether the service request is for transport service, delivery service or both transport and delivery service – para 80).  
A server configured to transmit a first payment request to the client device for payment of the first charge amount. (System requests customer to make a payment.- Para 435) 
A server configured to receive a payment of the first charge amount. (Once the on-demand service has been completed, a customer can typically pay for the service through the system’s payment module. –para 265)
 One of ordinary skill in the art would have recognized that applying the known techniques of a server configured to determine a charge based upon departure location, destination address, and service request; transmitting a request for payment to a client device; and receiving a payment from Wang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Wang to the teachings of receiving a pick up request to pick up an item for servicing of the item of Rinehart would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems. Wang contemplates that its system may be used for delivery services. See, Wang para 265. Furthermore, these features improve the system of Rinehart by streamlining the process of securing payment from the requester.  

Claim 6 
The combination of Rinehart and Wang teach all of the limitations of claim 5. Rinehart also teaches wherein the server is further configured to:
 Determine whether service of the at least one item is completed. (Logistics engine schedules clothes in the transitory storage to be washed and pressed and for shoes in the storage to be polished and an alert sent to user when items are ready. – para 63; See also para 2 also discussing determination that workflow is complete and confirmation of delivery)
Determine whether additional services are requested (Concierge determines if another request is pending – para 69; Concierge determines if request to ship objects is a request for objects already in transitory storage that is in transit or if the request is a new request and determines if there are more objects to ship – para 70; see also para 2 discussing receiving a second request from the user  after confirming delivery of transitory storage to first location)
Determine a second destination address if additional services are requested. (Para 63 shows that second destination address determined by user’s request; see also figure 7. )
Claim 7
The combination of Rinehart and Wang teach all of the limitations of claim 6. The combination also teaches a server configured to:
Determine  a second charge amount based on the departure location, the second destination address, and the at least one requested service. 
 Rinehart teaches a server configured to determine a second destination address. (User allowed to select destination locations (see, Rinehart para 50) and in some embodiments the user provides a sequence or partial sequence of destinations (see Rinehart para 44)). Additionally Wang teaches that as service is complete a service   (See Wang para 100). Wang teaches a server configured to determine a charge amount based on departure location, destination address, and at least one requested service; (Wang para 80).
 It would have been obvious to one of ordinary skill in the art before the effective date of filing to configure a server to determine a second charge amount based on the departure location the second destination address and at least one requested service since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Transmit a second payment request to the client device for payment of the second charge amount and receive a payment of the second charge amount. 
Rinehart teaches a server configured to determine a second destination address. (User allowed to select destination locations (see, Rinehart para 50) and in some embodiments the user provides a sequence or partial sequence of destinations (see Rinehart para 44)). Additionally Wang teaches that as service is complete a service provider may receive notifications about new available service requests  (See Wang para 100), a server configured to transmit a payment request (Wang para 435) and to receive a payment (Wang para 265).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to configure a server to transmit a second payment request to the client device and to receive a payment of the second charge amount since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Rinehart also teaches a server configured to:
 Transmit a shipping label to the departure location, the shipping label including the second destination address and transmit a second pick-up notification to a shipping server, the second pick up notification including at least the second destination address. 
(User plans a second trip. Logistics engine processes user requests for objects to be delivered to a hotel in San Francisco. Logistics engine further schedules with UPS to deliver the transitory storage to a hotel in San Francisco. - Para 63.; See Fig. 1 references 166 showing shipping servers; At that time or optionally a later time prior to pick up , label information such as label format and parcel number is communicated to transitory storage which displays properly formatted label information on the dynamic display – para 60)

Claim 9
The combination of Rinehart and Wang teaches all of the limitations of claim 5. Rinehart also teaches wherein the at least one item in the at least one package is laundry to be cleaned, steamed, or ironed. (“The object a user wants to store in storage concierge ranges from clothes and toiletries for trip…”- para 35; “Processing instructions comprise but are not limited to cleaning, ironing, polishing, storing with opening and repairing…” para 36; Logistics engine schedules clothes in the transitory storage to be washed and pressed and for shoes to be polished. – para 63)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rinehart and Wang in view of US Patent Pub. 2018/0121871 (Abdollazadeh).
Claim 8 
The combination of Rinehart and Wang teach all of the limitations of claim 5. It does not teach, but Abdollazadeh teaches wherein the first charge amount is based on a weight of each of the at least one packages. (The GTS may charge the requester some amount of money based on the size, weight, nature, and other characteristics of the goods he wants to transport. –para 54)
One of ordinary skill in the art would have recognized that applying the known technique of a charge for transportation of a package based on package weight would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Abdollazadeh to the teachings of Rinehart would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features of determining a charge to transport or ship an item based on weight into similar systems. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DUFL, Premium Travel Service DUFL Sets Out To Change the Way The World Travels, https://www.dufl.com/press/premium-travel-service-dufl-sets-change-way-world-travels/ (accessed on February 16, 2021) further discloses the invention of Rinehart 
GeekWire, Business Travelers Rejoice, DUFL Will Pack, Ship & Clean Your Clothes For You, May 1, 2015 (accessed on February 16, 2021) further discloses the invention of Rinehart and describes the system whereby a user may request to have their luggage picked up from their location, stored, laundered, shipped to a trip destination, and returned to storage upon a second request from the user.
DUFL, How it Works, March 21, 2015 https://www.dufl.com/how-it-works/ (accessed on February 16, 2021) further discloses the invention of Rinehart and describes the system whereby a user may request to have their luggage picked up from their location, stored, laundered, and shipped to a trip destination.
 US Patent No. 7,427,024 to Gazdzinski  titled Chattel Management Apparatus and Methods (Directed to methods for accounting for personal property at a point of departure such as an airport);
 US Patent 9,396,450 to Gazdzinksi titled Computerized Apparatus and Methods for Transfer Between Locations (Directed to methods for providing transport related or delivery related services); 
US Patent Pub. 2017/0201517 to Gazdzinski titled Computerized Methods for Location- Based Service Provision (Directed to methods for providing user specific services upon receiving user specific location data such as a destination of travel or shipping); 
US Patent 6,974,077 to Beyder titled Method of Remote Picking-Up of Soiled Laundry and Delivering Clean Laundry with On-Site Yet Remote Weighing (Directed to a method for picking up and redelivering soiled laundry and dry cleaning); 
US Patent Pub 2018/0174093 to Perez titled Peer-Based Mobile Computing Entity Management System(  Directed to systems and methods for engaging a service provider to perform a delivery service to an alternative intended destination); 
US Patent Pub 2016/0210675 to Smart titled Ordering Products/ Services (Directed to a system and method of assisting a customer with obtaining a product or service); 
US Patent Pub 2015/0046206 to Kelley titled Method, Apparatus and System for Managing Work Flow; (Directed to a method, apparatus, system and media for managing work flow) and 
US Pub 2018/0268370 to Fallah titled System and Method of Optimizing the Routing and Delivery of Services and Goods, and Notifications Related to Same. (Directed to a system and method for routing and delivery of services to consumers by providers)
US Pub 2014/0052660 to Lee titled Mobilized Laundry Service System (Directed to a laundry system to handle mobile laundry services)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628